Citation Nr: 1709597	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  11-33 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease with intervertebral disc displacement, L4-L5.

2.  Entitlement to service connection for lateral epicondylitis, right elbow.

3.  Entitlement to service connection for a left elbow disability.

4.  Entitlement to service connection for a left hip disability, to include arthritis.

5,  Entitlement to service connection for osteoarthritis of the right hip.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2014 and May 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

Following a pre-hearing teleconference, the Veteran, acting through his representative, submitted a February 2017 motion requesting waiver of his pending hearing request, as well as waiver of his right to an Informal Hearing Presentation, if he were to be granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU benefits).  He also requested that the other issues remaining on appeal be withdrawn.  Given the favorable nature of the Board's decision herein, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016). 

The Veteran made a request to have his case advanced on the docket.  Based on the evidence presented, this request has been granted. 





FINDINGS OF FACT

1.  In February 2017, prior to the promulgation of a decision in the appeal, the Veteran's representative requested withdrawal of the Veteran's appeal of the issues seeking entitlement to an evaluation in excess of 40 percent for degenerative disc disease with intervertebral disc displacement, L4-L5; and entitlement to service connection for lateral epicondylitis, right elbow; for a left elbow disability; for a left hip disability, to include arthritis; and for osteoarthritis of the right hip.

2.  The Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment that is consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to an evaluation in excess of 40 percent for degenerative disc disease with intervertebral disc displacement, L4-L5, by the Veteran's representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for lateral epicondylitis, right elbow, by the Veteran's representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for a left elbow disability by the Veteran's representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection left hip disability, to include arthritis, by the Veteran's representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for osteoarthritis of the right hip by the Veteran's representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I. Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or   law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In February 2017, prior to the promulgation of a decision in the appeal, the Veteran's representative requested withdrawal of the Veteran's appeal of the issues seeking entitlement to an evaluation in excess of 40 percent for degenerative disc disease with intervertebral disc displacement, L4-L5; and entitlement to service connection for lateral epicondylitis, right elbow; for a left elbow disability; 
for a left hip disability, to include arthritis; and for osteoarthritis of the right hip.  Hence, there remains no allegation of error of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

II.  Entitlement to TDIU Benefits

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 .F.R. § 4.16.

As an initial matter, the Board finds that the schedular criteria for consideration of TDIU benefits under 38 C.F.R. § 4.16(a) are met.  Service connection is currently in effect for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; degenerative disc disease with intervertebral disc displacement, L4-L5, evaluated as 40 percent disabling; right shoulder status post capsular shift and reconstruction, with recurrent subluxation and positive impingement, evaluated as 30 percent disabling; rotator cuff tendonitis and impingement syndrome and osteoarthritis, left shoulder, evaluated as 20 percent disabling; left lower extremity radiculopathy, evaluated as 20 percent disabling; chondromalacia patella, left knee, evaluated as 10 percent disabling; left knee laxity, evaluated as 10 percent disabling; chondromalacia patella, right knee, evaluated as 10 percent disabling; radiculopathy, right lower extremity associated with degenerative disc disease with intervertebral disc displacement, L4-L5, evaluated as 10 percent disabling; right knee degenerative arthritis with chondromalacia, right knee, evaluated as 10 percent disabling; recurrent sprains, left ankle, evaluated as noncompensable; tonsillectomy, evaluated as noncompensable; and erectile dysfunction associated with PTSD and major depression, evaluated as noncompensable; and right shoulder surgical scar, evaluated as noncompensable. The total combined disability evaluation for these disorders is 90 percent, effective December 3, 2014.  38 C.F.R. § 4.25.

Based upon a longitudinal review of the record, the Board finds that the evidence of record indicates that the Veteran's service-connected disabilities, coupled with his educational/training background and employment history, precludes him from securing and following any substantially gainful occupation.  In reaching this decision, the Board acknowledges that there are medical opinions of record indicating that his individual service-connected disabilities do not prevent him from being substantially and gainfully employed.  However, these opinions have not considered the combined impact that the Veteran's service-connected disabilities have on his employability, although this was requested by the Board prior remand.  See Goodman v. Derwinski, 1 Vet. App. 280, 282 (1991) (direction Board to consider, with regard to 38 C.F.R. § 4.16(a), "the impact of the appellant's service-connected disabilities, both alone and in combination with his other service-connected disabilities, on his ability to secure and follow substantially gainful occupation.").  Moreover, the Veteran submitted a September 2016 private medical opinion which concluded, based upon a review of the evidence of record and examination of the Veteran, that he was unable to maintain a substantially gainful occupation due to his service-connected disabilities.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board concludes that the combined effect of his service-connected disabilities are of such severity as to render him unable to obtain or maintain substantially gainful employment.  As such, entitlement to TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).
	
ORDER

The appeal of the issue of entitlement to an evaluation in excess of 40 percent for degenerative disc disease with intervertebral disc displacement, L4-L5, is dismissed

The appeal of the issue of entitlement lateral epicondylitis, right elbow, is dismissed

The appeal of the issue of entitlement to service connection for a left elbow disability is dismissed.

The appeal of the issue of entitlement to service connection for a left hip disability, to include arthritis, is dismissed.

The appeal of the issue of entitlement to service connection for osteoarthritis of the right hip is dismissed.

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


